

116 HR 1203 IH: Anti-Deficiency Reform and Enforcement Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1203IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Mitchell introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo strengthen and enhance the authority to discipline officers and employees of the Federal
			 Government for violating the Anti-Deficiency Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Anti-Deficiency Reform and Enforcement Act of 2019. 2.Adverse actions for violations of the Anti-Deficiency Act (a)Expending or obligating amounts; voluntary services (1)In generalSection 1349 of title 31, United States Code, is amended—
 (A)in subsection (a), by striking An officer and inserting Consistent with the requirements of subsections (b) and (c), an officer; and (B)by striking subsection (b) and inserting the following:
						
							(b)
 (1)The head of an agency shall remove, or in the case of a temporary or probationary employee, terminate the employment of, an officer or employee of the United States Government if the head determines that such officer or employee knowingly violated section 1341(a) or 1342, as described under paragraph (2).
 (2)An officer or employee of the United States Government who committed an act in violation of section 1341(a) or 1342 did so knowingly if such officer or employee—
 (A)acted with actual knowledge that his or her actions would violate section 1341(a) or 1342; or (B)acted in reckless disregard of whether his or her actions would violate section 1341(a) or 1342.
									(c)
 (1)The head of an agency shall take an appropriate adverse action against an officer or employee of the United States Government for a violation of section 1341(a) or 1342 if the head determines that the failure of such officer or employee to exercise reasonable care in carrying out his or her duties led to such violation.
 (2)An appropriate adverse action under this subsection shall be removal (or termination in the case of a temporary or probationary employee), demotion, or suspension.
 (d)An officer or employee who willfully uses or authorizes the use of a passenger motor vehicle or aircraft owned or leased by the United States Government (except for an official purpose authorized by section 1344) or otherwise violates section 1344 shall be suspended without pay by the head of the agency. The officer or employee shall be suspended for at least one month, and when circumstances warrant, for a longer period or removed from office..
 (2)ReportsSection 1351 of title 31, United States Code, is amended— (A)by striking If an officer and inserting (a) If an officer;
 (B)by inserting after actions taken the following: , including, with respect to an officer or employee of the United States Government, whether the violation was committed knowingly (as described in section 1349(b)) or whether a failure to exercise reasonable care in carrying out duties led to the violation;
 (C)by striking Congress each place it appears and inserting the appropriate congressional committees; and (D)by adding at the end the following:
						
 (b)In this section, the term appropriate congressional committees means the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate..
					(b)Apportionment
 (1)In generalSection 1518 of title 31, United States Code, is amended— (A)by striking An officer and inserting (a) Consistent with the requirements of subsections (b) and (c), an officer; and
 (B)by adding at the end the following:  (b) (1)The head of an agency shall remove, or in the case of a temporary or probationary employee, terminate the employment of, an officer or employee of the United States Government if the head determines that such officer or employee knowingly made, authorized, or involved the Government in a contract, obligation, or expenditure in violation of section 1517(a), as described under paragraph (2).
 (2)An officer or employee of the United States Government who committed an act in violation of section 1517(a) did so knowingly if such officer or employee—
 (A)acted with actual knowledge that his or her actions would violate section 1517(a); or (B)acted in reckless disregard of whether his or her actions would violate section 1517(a).
									(c)
 (1)The head of an agency shall take an appropriate adverse action against an officer or employee of the United States Government for a violation of section 1517(a) if the head determines that the failure of such officer or employee to exercise reasonable care in carrying out his or her duties led to such violation.
 (2)An appropriate adverse action under this subsection shall be removal (or termination in the case of a temporary or probationary employee), demotion, or suspension..
 (2)ReportsSection 1517(b) of title 31, United States Code, is amended— (A)by striking (b) If an officer and inserting (b)(1) If an officer;
 (B)by inserting after actions taken the following: , including, with respect to an officer or employee of the United States Government, whether the violation was committed knowingly (as described in section 1518(b)) or whether a failure to exercise reasonable care in carrying out duties led to the violation;
 (C)by striking Congress each place it appears and inserting the appropriate congressional committees; and (D)by adding at the end the following:
						
 (2)In this subsection, the term appropriate congressional committees means the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate..
 (c)Clarification of appeal rightsNothing in this section or the amendments made by this section shall be construed to— (1)waive, modify, or otherwise affect the right of an officer or employee of the United States Government to appeal an adverse action taken against such an officer or employee for a violation of section 1349 or 1518 of title 31, United States Code (as amended by subsections (a)(1) and (b)(1), respectively), including an appeal to the Merit Systems Protection Board, if such a right is afforded by any other provision of law, rule, or regulation; or
 (2)extend or otherwise grant any appeal right with respect to such an adverse action to an officer or employee of the United States Government who is not otherwise afforded such a right under any other provision of law, rule, or regulation.
				3.Legal opinions relating to potential violations of the Anti-Deficiency Act
 (a)In generalSubchapter II of chapter 7 of subtitle I of title 31, United States Code, is amended by adding at the end the following:
				
					722.Legal opinions relating to potential violations of the Anti-Deficiency Act
						(a)
 (1)Not later than 100 days after the date on which the Committee on Oversight and Reform of the House of Representatives or the Committee on Homeland Security and Governmental Affairs of the Senate requests a legal opinion from the Comptroller General relating to a potential violation of section 1341, 1342, or 1517 by an officer or employee of the United States Government, the Comptroller General shall submit such opinion to—
 (A)each Committee; and (B)the employing entity of such officer or employee.
 (2)The legal opinion required under paragraph (1) shall— (A)address whether the alleged violation of section 1341, 1342, or 1517 occurred;
 (B)include recommendations to the employing entity, including whether the entity should submit a report under section 1351 or 1517(b); and
 (C)take into consideration any report submitted by the employing entity of such officer or employee under subsection (b).
 (b)Before submitting a legal opinion under subsection (a)(1), the Comptroller General shall notify the applicable employing entity of the request for a legal opinion, and such entity shall submit to the Comptroller General a report, including any relevant documents, on such request—
 (1)not later than 45 days after the date on which the entity receives the notice; or (2)if the Comptroller General determines that a shorter or longer period is appropriate based on the specific circumstances of the request, within such shorter or longer period.
 (c)With respect to any case in which the Comptroller General determines under subsection (b)(2) that a longer period for the submission of a complete report is appropriate, such period may not extend the deadline for the submission of a legal opinion by the Comptroller General under subsection (a)(1).
 (d)Not later than 60 days after receiving a legal opinion under subsection (a), the employing entity shall submit a report on actions taken or planned to be taken on any recommendation in the opinion, in accordance with section 720(b).
 (e)With respect to the computation of any period of time under this section, the following rules apply:
 (1)The period does not include the date on which the request is submitted under subsection (a)(1), notice is provided under subsection (b), or a legal opinion is received under subsection (d), as the case may be.
 (2)In the case of a period with respect to which the last day is a Saturday, Sunday, legal holiday, or a day on which weather or other conditions cause the closing of the Government Accountability Office, the next day that is not any such day is the last day of that period..
 (b)Clerical amendmentThe table of sections of subchapter II of chapter 7 of title 31, United States Code, is amended by inserting after the item relating to section 721 the following:
				
					
						722. Legal opinions relating to potential violations of the Anti-Deficiency Act..
			4.Awards for Anti-Deficiency Act disclosures
 (a)In generalSubchapter II of chapter 45 of title 5, United States Code, is amended by adding after section 4513 the following:
				
					4514.Agency awards for disclosures of Anti-Deficiency Act violations
 (a)The Inspector General of an agency, or any other agency employee designated under subsection (b), may award a cash payment to any employee of such agency whose disclosure of a potential Anti-Deficiency Act violation to the Inspector General, or to such other designated agency employee, resulted in a report of an Anti-Deficiency Act violation under section 1351 or 1517(b) of title 31. An award under this section shall be derived from the appropriations account of the agency used for employee awards or bonuses, subject to the availability of appropriations. The amount of an award under this section may not exceed the lesser of—
 (1)$1,000; or (2)an amount equal to 1 percent of the amount of such violation.
 (b)In the case of an agency for which there is no Inspector General, the head of the agency shall designate an agency employee who shall have the authority to make the determinations and grant the awards permitted under this section.
 (c)In making cash awards under this chapter, the President or the head of an agency may take into account an employee’s—
 (1)disclosure of a potential Anti-Deficiency Act violation; or (2)recommendations to mitigate or prevent any Anti-Deficiency Act violation.
 (d)In this section, the term Anti-Deficiency Act violation means a violation of section 1341(a), 1342, or 1517(a) of title 31.. (b)Clerical amendments (1)Table of sectionsThe table of sections for subchapter II of chapter 45 of title 5, United States Code, is amended—
 (A)by striking the item relating to subchapter II and inserting the following:   SUBCHAPTER II—AWARDS FOR DISCLOSURES; and(B)by inserting after the item relating to section 4513 the following:
						
							
								4514. Agency awards for disclosures of Anti-Deficiency Act violations..
 (2)Subchapter headingThe heading for such subchapter is amended by striking Cost Savings. 5.Inspector General reviews (a)In generalNot later than November 30, 2019, and every two years thereafter, the Inspector General of each agency shall, to the extent practicable, conduct an assessment of the applicable agency—
 (1)assessing whether an Anti-Deficiency Act violation occurred in the preceding two fiscal years that was not reported under section 1351 or 1517(b) of title 31, United States Code; and
 (2)identifying internal controls, policies, procedures, rules, regulations, or management practices that may be contributing to any such violation, or could contribute to such violations.
 (b)ReportThe Inspector General shall include the results of the assessment under subsection (a) as part of the appropriate semiannual report submitted pursuant to section 5 of the Inspector General Act of 1978 (5 U.S.C. App.) and shall include in such report recommendations to reduce Anti-Deficiency Act violations.
 (c)CoordinationThe Inspectors General shall coordinate with each other to share best practices and methodologies for conducting the assessment required under subsection (a).
 (d)Definition of Anti-Deficiency Act violationIn this section, the term Anti-Deficiency Act violation means a violation of section 1341(a), 1342, or 1517(a) of title 31, United States Code. 